The Honorable Jean Edwards State Senator 8607 Earl Chadick Road Sherrill, Arkansas 72152
Dear Senator Edwards:
This is in response to your request for an opinion on the following question:
  May a person legally serve on the Water and Sewer Commission of a city of the second class and also serve as an Alderman on the city council of the same city?
This office has issued two previous opinions responsive to this question (Op. Att'y Gen. Nos. 94-102 and 92-273), which I am enclosing for your review. As noted in those opinions, it is my opinion that a person may not serve as both a city water commissioner and as a city council member.
Although Op. Att'y Gen. No. 92-273 discussed a city of the first class and only a water commission (as opposed to a water and sewer commission), A.C.A. § 14-234-116 (1987) provides that a city of the first or second class operating its municipal waterworks through a waterworks commission may authorize the waterworks commission to function as a waterworks and sewer commission. The city council would still have the authority to set the salaries of the commissioners, as well as remove them for cause. A.C.A. § 14-234-116 (1987); A.C.A. § 14-234-304 (Supp. 1995); A.C.A. § 14-234-305 (1987). Consequently, it is my opinion that the answer to your question is "no."
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Warren T. Readnour.
Sincerely,
WINSTON BRYANT Attorney General
WB:WTR/cyh